Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Arguments
Argument 1: “While Ren describes that the map data includes 2D data describing 2D footprints of buildings, the cited portions of Ren are silent as to dividing an area of two-dimensional mapping information into a plurality of segments defined in terms of two-dimensional space, wherein dividing the area of the two dimensional mapping information into the plurality of segments comprises using a footprint of a building,” (Remarks, p. 9).
Examiner’s response: the examiner respectfully disagrees with this argument. For example, par. 57 discloses: “the two-dimensional footprint shown in FIG. 6a may be decomposed into the three tractable parts indicated in FIG. 6b. In one embodiment, the tractable parts may be formed by adding bounding lines between corners of the footprint to thereby form quadrilateral parts, as is the case in FIG. 6b”. Furthermore, par. 50 discloses “the map data may include 2D data describing the shape and dimensions of the bases (i.e., 2D footprints) of the buildings within the geographic area surrounding the route of the vehicle”. Since the map comprises a plurality of 2D footprints, each of being divided into a plurality of tractable parts, a person looking at the map will see the map as being divided into a plurality of segments.

Argument 2: “Ren, § [0052], is silent as to how the 2D footprint is rendered into a 3D shape with a height. Notably, the cited portions of Ren are silent as to the visual representation of the building being rendered based at least in part on extruding the footprint of the building, wherein the extruding comprises extending, using height information, the at least one segment in three-dimensional space according to said correlating the at least one segment with the height information from the three-dimensional mapping information,” (Remarks, p. 10).
Examiner’s response: Again, the examiner respectfully disagrees with this argument. In addition to par. 52 previously cited, Ren also discloses in par. 58 that “each of the three tractable parts of FIG. 6b may be modeled separately in combination with a respective portion of the geometry information of FIG. 6c that is disposed directly above the respective tractable part,” (emphasis added). Disposing a geometry directly above a tractable part (as illustrated in Fig. 6c) could be viewed as extruding the tractable part. Furthermore, it is well known in the art that a 3D model of a building could be generated by extruding its footprint to a predefined height, as disclosed in par. 6: “It is possible to simply lift up a building from its 2D footprint according to the height of the building. This 2.5D approach was widely adopted in most commercial 3D navigation systems, an example of which is shown in FIG. 1”.

Since Applicant’s arguments are not persuasive, the previous rejections are being maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claim(s) 33, 34, 36-38, 40, 41 and 43-45 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Ren et al. (Pub. No. US 2011/0166783).

Regarding claim 33, Ren discloses a method, comprising:
performing, by one or more computing device (Par. 11: “Illustrated in FIGS. 3 and 4 are examples of the results of the approach of the present invention used in a 3D navigation prototype system”):
dividing an area of two-dimensional mapping information into a plurality of segments defined in terms of two-dimensional space, wherein dividing the area of the two-dimensional mapping information into the plurality of segments comprises using a footprint of a building, from two-dimensional building footprint data defined in the two-dimensional mapping information, to divide the area of the two-dimensional mapping information into one or more segments of the plurality of segments (See the Abstract and par. 50. In particular, an area of two-dimensional (2D) mapping information is divided into a plurality of segments, each of which corresponds to a building footprint. Each building footprint may be further divided into tractable parts, as disclosed in par. 57), and wherein three-dimensional mapping information indicates height information corresponding to multiple locations within the area of the two-dimensional mapping information (See par. 51);
correlating, for at least one segment of the one or more segments, the at least one segment with height information corresponding to a location of the multiple locations (As disclosed in par. 51, each building footprint is associated with a height); and
generating a three-dimensional model based at least in part on extruding the footprint of the building, wherein the extruding comprises extending, using height information, the at least one segment in three-dimensional space according to said correlating the at least one segment with the height information from the three-dimensional mapping information (See pars. 52 and 58, as well as Figs. 3, 4 and 6).

Regarding claim 34, Ren discloses the method of claim 33, wherein the plurality of segments comprises a plurality of grid segments of the area of the two-dimensional mapping information, and wherein the plurality of grid segments are of a same size (This limitation could be viewed as a special case in which the geographic area surrounding the vehicle comprises row houses. Since these row houses are built side-by-side and have the same size, their footprints would form a grid pattern whose grid cells have the same size).

Regarding claim 36, Ren discloses the method of claim 33, wherein the height information comprises a plurality of height values, and wherein said generating the three-dimensional model comprises:
selecting a respective height value from among a plurality of height values corresponding to a respective segment (Each footprint in Ren is associated with a height value, as disclosed in par. 51).

Regarding claim 37, Ren discloses the method of claim 33, further comprising:
receiving the two-dimensional mapping information that indicates the multiple locations (Ren, par. 51: “the map data described with reference to step 904 may include building attribute information including the types and heights of each of the buildings within the geographic area surrounding the route of the vehicle”), 
wherein the two-dimensional mapping information is vector data and not a raster image, and wherein the three-dimensional mapping information is vector data and not a raster image (The map data in Ren comprises 2D footprints. Thus, it’s not a raster image and can be represented as vector data. Similarly, the attributes associated with these footprints (e.g. building types and heights) are not raster images, and can be represented as vector data as well).

Regarding claim 38, Ren discloses the method of claim 33, further comprising:
rendering a map view based on the three-dimensional model, wherein the three-dimensional model is a simplified version of the three-dimensional mapping information (See Figs. 3 and 4 of Ren).

Claims 40, 41 and 43-45 recite similar limitations as respective claims 33, 34 and 36-38, but are directed to a system comprising a processor and memory. Since Ren also discloses such a system (Par. 11: “Illustrated in FIGS. 3 and 4 are examples of the results of the approach of the present invention used in a 3D navigation prototype system”), these claims can be rejected under the same rationales set forth in the rejection of their respective claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 28, 32, 35, 39 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ren, in view of Guskov et al. (Pub. No. US 2015/0187130).

Regarding claim 35, Ren discloses the method of claim 33, further comprising:

.
Ren does not disclose the above strike-through limitations because in Ren, each footprint has only one height value.
In the same field of digital mapping, Guskov teaches computing an average of all the height values within a roof component, and using the average value as the height of the roof component (Par. 51: “In an embodiment, polygon generator 330 computes an average polygon height of every identified component and assigns the computed height as the height of the component”).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to incorporate the above teaching of Guskov into Ren by repeating said correlating for a plurality of locations within a footprint to determine a respective plurality of height values, wherein said extending is based on an average value of the plurality of height values. The motivation would have been to account for multiple height values that might be mapped to the same footprint.

Regarding claim 39, Ren discloses the method of claim 38, further comprising: 
receiving a navigation instruction corresponding to the map view; and 
rendering an updated map view using the map view  (Ren, par. 49: “A GPS or other location-determining device associated with the arrangement of FIG. 8 may ascertain and continuously update the current location of the vehicle, which may be expressed in global coordinates. The user inputs his desired destination into the system and the system automatically determines the shortest and/or quickest route from the current location to the destination location along the streets that are available”).
Ren, however, does not disclose the above strike-through limitation.
In the same field of digital map, Guskov suggests the above strike-through limitation (Par. 37: “Mapping service 210 displays a visual representation of a map, e.g., as a viewport into a grid of map tiles… As the viewport is moved, mapping service 210 requests additional map tiles 220 from server(s) 150, assuming the requested map tiles have not already been cached in local cache memory”). In particular, the cited text suggests that as the user navigates to a new area of the map, additional map tiles (and their associated 3D mapping information) are downloaded from the server(s). However, if these additional map tiles are already cached in the local memory, there is no need to download them again. If this is the case, it could be said that the map view is updated with cached 3D mapping information, without using updated 3D mapping information from the server(s).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Ren such that when a navigation instruction corresponding to the map view is received, an updated map view would be rendered using the map view and without using updated three-dimensional mapping information, as suggested by Guskov. The motivation would have been to save bandwidth.

Claim 42 recite similar limitations as claim 35, but is directed to a system comprising a processor and memory. Since Ren also discloses such a system (Par. 11: “Illustrated in FIGS. 3 and 4 are examples of the results of the approach of the present invention used in a 3D navigation prototype system”), claim 42 can be rejected under the same rationale set forth in the rejection of claim 35.

Claims 28 and 32 recite similar limitations as respective claims 35 and 39, and can therefore be rejected under the same rationales set forth in the rejection of their respective claims. Although Ren does not disclose a computer-readable storage medium storing program instructions for executing the steps recited in claims 35 and 39, it would have been obvious to one skilled in the art at the time of the claimed invention to convert these steps into computer instructions that could be stored on a computer-readable storage medium so that it could be integrated into a device, such as a navigation device.

Claim(s) 26, 27 and 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ren.

Claims 26, 27 and 29-31 recite similar limitations as respective claims 33, 34 and 36-38, and can therefore be rejected under the same rationales set forth in the rejection of their respective claims. Although Ren does not disclose a computer-readable storage medium storing program instructions for executing the steps recited in claims 33, 34 and 36-38, it would have been obvious to one skilled in the art at the time of the claimed invention to convert these steps into computer instructions that could be stored on a computer-readable storage medium so that it could be integrated into a device, such as a navigation device.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG X NGUYEN whose telephone number is (571)270-1591. The examiner can normally be reached Mon-Fri 8am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571)272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG X NGUYEN/           Primary Patent Examiner, Art Unit 2613